ERIN S. MacDONALD, A MINOR, BY HER PARENTS AND NATURAL GUARDIANS, MARK F. MacDONALD AND RUTH F. MacDONALD, AND MARK F. MacDONALD AND RUTH F. MacDONALD, IN THEIR OWN RIGHT, Petitioners
v.
CHESTNUT HILL HOSPITAL; CHESTNUT HILL HEALTHCARE, INDIVIDUALLY AND D/B/A CHESTNUT HILL HOSPITAL; STEVEN GEWIRTZMAN, M.D.; JOHN MAGEE, M.D.; CHESTNUT HILL PEDIATRIC GROUP, P.C.; ROBERT NOCERINI, M.D.; CHESTNUT HILL EMERGENCY ASSOCIATES, LTD.; C. AUSTIN, M.D.; ABINGTON MEMORIAL HOSPITAL, IN ITS OWN RIGHT AND D/B/A THE CHOP CONNECTION AT ABINGTON MEMORIAL HOSPITAL; THE CHILDREN'S HOSPITAL OF PHILADELPHIA, IN ITS OWN RIGHT AND D/B/A THE CHOP CONNECTION AT ABINGTON MEMORIAL HOSPITAL, Respondents.
No. 290 EAL 2006.
Supreme Court of Pennsylvania, Eastern District.
August 21, 2007.

ORDER
PER CURIAM:
AND NOW, this 21st day of August, 2007, the Petition for Allowance of Appeal is hereby DENIED.